Citation Nr: 1627453	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-46 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION


The Veteran had three periods of active duty for training or active duty: from June 1990 to November 1990, from August 2002 to December 2003, and from July 2006 to December 2007.  In between these periods of active duty, the Veteran served in the Texas Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2014, this matter was last before the Board, at which time it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When this matter was last before the Board, it was remanded to afford the Veteran a VA examination and obtain a medical opinion as to the etiology of his claimed right shoulder disability.  In July 2014, the Veteran was examined, and an opinion was obtained and associated with the claims file.  

The July 2014 VA examiner assessed a right shoulder strain.  He also rendered a negative etiological opinion, concluding that the strain was less likely than not attributable to service.  In doing so, the examiner relied on the service treatment records, and referenced an October 1990 service treatment record noting an assessment of shoulder strain, which the examiner addressed as involving the right shoulder.  However, this is not the case as the Board's review of the service treatment records discloses that the October 1990 service treatment record pertains not to the right shoulder, but rather the left.  
VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

Due to the July 2014 examiner's reference to the wrong shoulder in the service treatment records, the opinion appears to be based upon a less than a full review of the claims file.  Accordingly, it must be returned.  38 C.F.R. § 4.2 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the examiner that provided the July 2014 opinion for an addendum.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed right shoulder disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right shoulder disability is related to the Veteran's active service.  Consideration should be given to the Veteran's statement that he suffered from right shoulder pain in 2006.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



